Case 1:19-cr-10080-NMG Document 1087-10 Filed 04/17/20 Page 1 of 2




             EXHIBIT J
     Case 1:19-cr-10080-NMG Document 1087-10 Filed 04/17/20 Page 2 of 2




                                    CONSENT AND ACKNOWLEDGEMENT


                         I,   ~1"'L
                          ""'==b
                                            {'
                               ===~~-~====1.==:  .~
                                            Ji tJj
                                               ==1
                                                    '0
                                                   µ~
                                                    _-===-hereby state that:


                         1.       I consent to the interception and recording of any and all communications
          made by me over all telephones, cellular or otherwise, provided to or made available to me by
          law enforcement agents in connection with actions taken by me in connection with law
          enforcement agents. My consent extends to all communications over any such phone, whether or
          not that communication relates to a criminal investigation, to any and all messages left on any
          voicemail feature of any such phone, photographs taken using the phone, and text messaging. I
          further consent to the disclosure of any information or records regarding such communications to
          law enforcement agents.


                         2.      I acknowledge that I have been instructed that any cellular telephones
          provided to me in the course of my activities are to be used only by me, and that I am not
          authorized to allow any other person to make, receive or participate in telephone calls involving
          those telephones as defined above in which I am not a participant




          Date:
i
i
·~




                                                                              . itness



                                                                              ~nl•'J):er

                                                                                                                 /
                                                                                          SINGER-VOL016-005198
